DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1, 13, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 of U.S. Patent No. 9,571,741. 
4.	Claims 1, 13, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 19 of U.S. Patent No. 10,397,488. 
5.	Claims 1, 13, 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13 of U.S. Patent No. 11,102,420.
6.	Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims recites a similar concept of when motion is not present a default shutter speed and digital gain are set and when motion is present as detected by meeting a predefined criteria then an adjusted shutter speed and adjuster digital gain are set, where the adjust shutter speed and adjusted digital gain result in a same exposure value as the default shutter speed and default digital gain. 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1, 4-6, 8, 13, 16-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. No. 2013/0208148 to Osawa (“Osawa”), and further in view of U.S. Pub. No. 2010/0183071 to Segall et al. (“Segall”). 
 	Regarding claim 1, Osawa teaches a method, comprising: 
responsive to determining that motion meeting a predefined motion criteria is not present in image frames captured by a digital camera or determining that a light level of light entering the digital camera is not below a predefined light threshold, controlling the digital camera to operate with a default shutter speed and a default digital gain (see Figure 6, S209 determines whether camera shake and/or object motion is detected, and following the YES of the flow chart from S209 represents determining that a predefined motion criteria is not present; in such a case then exposure is determined based on a certain diagram that defines the relationship between shutter speed and shooting sensitivity, see paragraph [0093], [0096], and Figure 8 shows an example of the diagram that represents the default shutter speed and gain to use in the default case where motion is not detected); and 
responsive to determining that the motion meeting the predefined motion criteria is present in the image frames, controlling the digital camera to operate with an adjusted shutter speed and an adjusted digital gain (see Figure 6 S209 when camera shake or object motion is detected then S208 determines exposure by using a different set of criteria to determine shutter speed and gain based on a different, adjusted diagram), 
While Osawa teaches that the shutter speed and gain are for exposure calculation depending on whether a shake or motion is detected, Osawa does not teach the adjusted shutter speed and the adjusted digital gain resulting in a same exposure value as the default shutter speed and the default digital gain.
Segall similarly teaches that exposure can be adjusted by controlling a combination of shutter speed and gain, among other parameters (see paragraph [0193]).  Segall teaches adjusting or compensating exposure of an image to match a reference exposure by adjusting proportions of, or values of, shutter speed and gain (see paragraph [0183]).  Thus shutter speed and gain may be adjusted for the purpose of modifying the exposure value to match a reference exposure.  One of ordinary skill in the art would realize that the reference exposure may be set as the default exposure that is used when motion is not detected so that the exposure in images where motion is detected will match the exposure of image where motion is not detected, providing a more uniform look amongst captured images.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Osawa with that of Segall to adjust the shutter speed and gain when motion is detected to result in a same exposure values as the default shutter speed and default gain so that regardless of when motion occurs in the image frames, the exposure parameter can be held constant to produce a continuous look in the sequence of images while also accounting for motion compensation.  
	Regarding claims 4-5, Osawa in view of Segall teach the method of claim 1, wherein the adjusted shutter speed is adjusted in a first direction from the default shutter speed and the adjusted digital gain is adjusted in a second direction from the default digital gain, and wherein the second direction is opposite the first direction (Figure 8 represents the default shutter speed and gain sensitivity relationships and Figure 7 represents the adjusted same parameters, in at least one portion the adjusted shutter speed is in a first direction that is opposite from a second direction of adjusting the gain).
Regarding claim 6, Osawa in view of Segall teach the method of claim 1, wherein determining if the motion meeting the predefined motion criteria is present in the image frames comprises: determining at least one of lateral movement of the digital camera with respect to a scene, movement of a subject in the scene with respect to the digital camera, shake of the digital camera, jitter of the digital camera, or rotation of the digital camera (Osawa further teaches that determining motion includes camera shake, see S209 in Figure 6).
	Regarding claim 8, Osawa in view of Segall teach the method of claim 1, wherein determining if the motion meeting the predefined motion criteria is present in the image frames comprises: obtaining sensor data from at least one of a gyroscope or an accelerometer embedded in the digital camera; and determining if motion of the digital camera indicated by the sensor data meets the predefined motion criteria (Osawa further teaches a gyroscope in paragraph [0044] to calculate angular velocity and detect motion).
Claims 13, 16-18 are rejected similarly to claims 1, 4-6.  
Claim 20 is rejected similarly to claim 1, where Figure 1 of Osawa shows the parts of the imaging device with sensor and lens and Figure 4 shows the processing unit in relation to the camera main unit.  
9.	Claims 2-3, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Osawa in view of Segall, further in view of U.S. Pub. No. 2005/0248660 to Stavely et al. (“Stavely”). 
 	Regarding claim 2, Osawa in view of Segall teach the method of claim 1, but are silent on responsive to determining that the light level of light is below the predefined light threshold, controlling the digital camera to operate with the adjusted shutter speed and the adjusted digital gain.
	Stavely teaches that when low-light condition is detected, the shutter speed is adjusted and the gain is adjusted to compensate (see paragraph [0035]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Osawa in view of Segall with that of Stavely to control the camera to operate with an adjusted shutter speed and gain when low light levels are detected so that proper exposure may be maintained to optimize image quality.  
 	Regarding claim 3, Osawa in view of Segall and Stavely teach the method of claim 2, further comprising: responsive to determining that the light level is below a second threshold lower than the predefined light threshold, controlling the digital camera to operate with a minimum allowable shutter speed and maximum allowable digital gain.
	While Stavely does not specifically teach a second threshold level lower than the predefined light threshold, Stavely teaches that when a low light condition is detected, the shutter speed is slowed to a low-speed setting and the gain is increased (see paragraph [0035]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above teaching to respond to determining a low light level, below a predefined light threshold, by controlling the shutter speed and gain parameters to account for the low light level and maintain a proper exposure.  
Claims 14-15 are rejected similarly. 
10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Osawa in view of Segall, further in view of U.S. Pub. No. 2008/0204565 to Yumiki (“Yumiki”).
 	Regarding claim 7, Osawa in view of Segall teach the method of claim 1, but are silent on determining if the motion meeting the predefined motion criteria is present in the image frames comprises: applying a face detection analysis to one or more captured images to detect a location of a face in each of the one or more captured images; and determining if movement of the location of the face between the one or more captured images meets the predefined motion criteria.
	Yumiki teaches face detection in motion detection processing (see paragraph [0089]).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Osawa in view of Segall with that of Yumiki to use face detection analysis in determining motion meeting a predefined motion criteria in images to account for the fact that faces present in an image are likely to contain motion while being the subject of interest so using facial detection specifically in motion detection allows for compensating for motion while maintaining a clear image of the intended subject.  
Allowable Subject Matter
11.	Claims 9-12, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697